DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant’s election without traverse of Species 1 (Figs 6-9) comprising claims 1-7, 9-13, and 15-20 in the reply filed on 03/04/2021 is acknowledged.

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 - 20 are pending.
Claims 1 – 7, 9 – 13, and 15 – 20 are rejected.
Claims 8 and 14 are withdrawn.

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 04/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Amelio (US 4,936,842).

Regarding claim 1, D’Amelio discloses a surgical instrument (See surgical instrument of Figs 2 & 18), comprising: 
(a) a body assembly that includes at least one electrical connection (See Fig 18 for electrical connections/components; #182, #186, #196, #200, etc.); 
(b) an end effector operable to treat tissue (See Fig 9, #58 for the end effector); and 
(c) a shaft assembly (See Fig 2, #22) extending between the body assembly (See Figs 2, 15, and 16; #34, #86, and #92 for body assembly) and the end effector along a shaft axis (See Fig 2, #22 for the shaft axis that extends along the shaft member, #22), wherein the shaft assembly comprises: 
(A) a nozzle that includes at least one housing (See Figs 15/16, #92 for "probe housing"), wherein the at least one housing includes a recess (See Fig 16, #156 for a recess), 
(B) a closure tube (See Figs 15/16 #36) configured to rotate relative to the body assembly about the shaft axis (See col 12, lines 36-41 that describes that the closure tube {#36} can "rotate" relative to the body assembly {#34, #86, and #92}), and 
(See Figs 15/16, #154 for "o-ring" disposed with the recess {#156} of the nozzle {#92}), wherein the fluid blocker is configured to contact the closure tube to prevent fluid from entering the nozzle and reaching the at least one electrical connection disposed within the body assembly (See at least col 11, line 66 - col 12, line 2 that states, "An O-ring seal 154 is seated in an annular recess 156 formed in the bore 150 and serves both to support the probe 36 and to prevent entry of dirt and moisture into the interior of the lock-eject mechanism 90.").

Regarding claim 2, D’Amelio discloses the surgical instrument of claim 1, wherein the fluid blocker includes an annular member that entirely surrounds the closure tube (See Figs 15/16 illustrating that the annular member {#154} entirely surrounds the closure tube {#36}).

Regarding claim 3, D’Amelio discloses the surgical instrument of claim 2, wherein the annular member is configured to wipe an outer perimeter of the closure tube as the closure tube moves longitudinally along the shaft axis (See at least col 11, line 66 - col 12, line 2 that states, "An O-ring seal 154 is seated in an annular recess 156 formed in the bore 150 and serves both to support the probe 36 and to prevent entry of dirt and moisture into the interior of the lock-eject mechanism 90." See further col 12, lines 22-35 describing translational movement of the closure tube, such that contact with the O-ring {#154} will cause the wiping of dirt/fluid from the outer perimeter of the closure).

Regarding claim 4, D’Amelio discloses the surgical instrument of claim 2, wherein the annular member is integrally formed together as a unitary piece (See Figs 15/16 illustrating that the annular member {#154} is a unitary piece).

Regarding claim 5, D’Amelio discloses the surgical instrument of claim 2, wherein the at least one housing includes first and second retention features that are configured to retain the annular member within the recess (See annotated Fig 15 below for identified first and second retention features).

    PNG
    media_image1.png
    402
    382
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 15 illustrating the first and second retention features.

Regarding claim 6, D’Amelio discloses the surgical instrument of claim 5, wherein the first retention feature includes first and second opposing holders configured to receive a first portion of the annular member therebetween, wherein the second retention feature includes third (See annotated Fig 15 below for identified first, second, third, and fourth holders on the first and second retention features).

    PNG
    media_image2.png
    249
    256
    media_image2.png
    Greyscale

Fig 2. Annotated Fig 15 illustrating the first, second, third, and fourth holders for holding the annular member.

Regarding claim 11, D’Amelio discloses the surgical instrument of claim 2, wherein the annular member is configured to provide a seal between the closure tube and the nozzle to prevent the fluid from reaching the at least one electrical connection disposed in the body assembly (See at least col 11, line 66 - col 12, line 2 that states, "An O-ring seal 154 is seated in an annular recess 156 formed in the bore 150 and serves both to support the probe 36 and to prevent entry of dirt and moisture into the interior of the lock-eject mechanism 90.").

Regarding claim 12, D’Amelio discloses the surgical instrument of claim 2, wherein the annular member is configured to wick the fluid to prevent the fluid from reaching the at least one electrical connection disposed in the body assembly (See at least col 11, line 66 - col 12, line 2 that states, "An O-ring seal 154 is seated in an annular recess 156 formed in the bore 150 and serves both to support the probe 36 and to prevent entry of dirt and moisture into the interior of the lock-eject mechanism 90." See further col 12, lines 22-35 describing translational movement of the closure tube, such that contact with the O-ring {#154} will cause the wiping of dirt/fluid from the outer perimeter of the closure).

Regarding claim 16, D’Amelio discloses a surgical instrument (See surgical instrument of Figs 2 & 18), comprising: 
(a) a body assembly that includes at least one electrical connection (See Fig 18 for electrical connections/components; #182, #186, #196, #200, etc.); 
(b) an end effector operable to treat tissue (See Fig 9, #58 for the end effector); and 
(c) a shaft assembly (See Fig 2, #22) extending between the body assembly (See Figs 2, 15, and 16; #34, #86, and #92 for body assembly) and the end effector along a shaft axis (See Fig 2, #22 for the shaft axis that extends along the shaft member, #22), wherein the shaft assembly comprises: 
(A) a nozzle that includes at least one housing (See Figs 15/16, #92 for "probe housing"), wherein the at least one housing includes first and second retention features (See annotated Fig 16 below for identified first and second retention features), 
(B) a closure tube (See Figs 15/16 #36) configured to rotate relative to the body assembly about the shaft axis (See col 12, lines 36-41 that describes that the closure tube {#36} can "rotate" relative to the body assembly {#34, #86, and #92}), wherein the closure tube is configured to translate relative to the nozzle (See at least col 12, lines 22-35 describing translational movement of the closure tube relative to the nozzle), and 
(C) an annular member disposed within the nozzle (See Figs 15/16, #154 for "o-ring" disposed with the recess {#156} of the nozzle {#92}), wherein the annular member entirely surrounds the closure tube, wherein the annular member is retained by the first and second retention features (See annotated Fig 15 above {titled Fig 1} illustrating the first and second retention features to retain the annular member), wherein annular member is configured to contact the closure tube to prevent fluid from entering the nozzle and reaching the at least one electrical connection disposed within the body assembly (See at least col 11, line 66 - col 12, line 2 that states, "An O-ring seal 154 is seated in an annular recess 156 formed in the bore 150 and serves both to support the probe 36 and to prevent entry of dirt and moisture into the interior of the lock-eject mechanism 90.").

Regarding claim 17, D’Amelio discloses the surgical instrument of claim 16, wherein the annular member is configured to at least one of seal, wick, or absorb the fluid to prevent the fluid from reaching the at least one electrical connection disposed within the body assembly (See at least col 11, line 66 - col 12, line 2 that states, "An O-ring seal 154 is seated in an annular recess 156 formed in the bore 150 and serves both to support the probe 36 and to prevent entry of dirt and moisture into the interior of the lock-eject mechanism 90.").

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9-10, 13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Amelio in view of Sugai (US 6,099,537).

Regarding claim 7, D’Amelio teaches all of the elements described above. However, D’Amelio does not specifically teach the surgical instrument of claim 2, wherein the at least one housing includes first and second proximal housings that collectively form the recess configured to receive the annular member.
	Sugai teaches the surgical instrument of claim 2, wherein the at least one housing includes first and second proximal housings that collectively form the recess configured to (See Fig 16 illustrating the housing member as two housings. See further at least col 14, lines 12-29 describing the housing as comprising two separate housings).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified D’Amelio to incorporate the teachings of Sugai to include a first and second housing to replace the single unitary housing of D’Amelio with the motivation of providing an access to wash and sterilize the inside of the handle portion, as recognized by Sugai in col 14, lines 20-30.

Regarding claim 9, D’Amelio and Sugai teach all of the elements described above. D’Amelio as modified by Sugai further teaches the surgical instrument of claim 7, wherein the first proximal housing includes first and second retention features that are configured to retain the annular member within the recess (See annotated Fig 16 above {Fig 1} for identified first and second retention features).

Regarding claim 10, D’Amelio and Sugai teach all of the elements described above. D’Amelio as modified by Sugai further teaches the surgical instrument of claim 9, wherein the first retention feature includes first and second opposing holders configured to receive a first portion of the annular member therebetween, wherein the second retention feature includes third and fourth opposing holders configured to receive a second portion of the annular member therebetween (See annotated Fig 16 above {Fig 2} for identified first, second, third, and fourth holders on the first and second retention features).

Regarding claim 13, D’Amelio teaches the claimed invention except for the annular member being a biocompatible fluid absorbing ring. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to change the material of the o-ring described by D’Amelio to a biocompatible fluid absorbing ring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Further, the use of a bio-compatible fluid absorbing ring instead of an o-ring (as disclosed by D’Amelio) would yield the predictable result of an annular member that, “…is seated in an annular recess 156 formed in the bore 150 and serves both to support the probe 36 and to prevent entry of dirt and moisture into the interior of the lock-eject mechanism 90” as described by D’Amelio in col 11, line 66 – col 12, line 2. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations of that material.

Regarding claim 15, D’Amelio teaches all of the elements described above.
	However, D’Amelio does not specifically teach the surgical instrument of claim 1, wherein the end effector includes first and second opposing jaws, wherein the first jaw includes an elongate channel that is configured to receive a staple, wherein the second jaw includes an anvil configured to pivot relative to channel between open and closed positions for clamping tissue between the anvil and the staple cartridge.
	Sugai teaches the surgical instrument of claim 1, wherein the end effector includes first and second opposing jaws (See Figs 99A - 99C illustrating an end effector with first and second opposing jaws), wherein the first jaw includes an elongate channel that is configured to receive a staple cartridge (See Fig 99A - 99C, #406), wherein the second jaw includes an anvil (See Fig 99A - 99C, #407) configured to pivot relative to channel between open and closed positions for clamping tissue between the anvil and the staple cartridge (See Figs 99A - 99C illustrating the jaws opening and closing. See further col 42, lines 16-20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified D’Amelio to incorporate the teachings of Sugai to include an end effector comprising a first and second jaw in replacement of the electrosurgical probe as described by D’Amelio with the motivation of increasing the operability of the surgical instrument to include a suturing instrument, as described by Sugai in col 42, lines 4-11. Further, it would have been obvious to one of ordinary skill in the art to replace the electrosurgical probe of D’Amelio with the end effector including first and second jaws with an anvil and staple cartridge as described by Sugai, since the components as described by Sugai are well known in the state of the art. Further one of ordinary skill in the art would have been able to substitute one 

Regarding claim 18, D’Amelio teaches a surgical instrument (See surgical instrument of Figs 2 & 18), comprising: 
(a) a body assembly that includes at least one electrical connection (See Fig 18 for electrical connections/components; #182, #186, #196, #200, etc.); 
(b) an end effector operable to treat tissue (See Fig 9, #58 for the end effector); and 
(c) a shaft assembly (See Fig 2, #22) extending between the body assembly (See Figs 2, 15, and 16; #34, #86, and #92 for body assembly) and the end effector along a shaft axis (See Fig 2, #22 for the shaft axis that extends along the shaft member, #22), wherein the shaft assembly comprises: 
(B) a closure tube (See Figs 15/16 #36) configured to rotate relative to the body assembly about the shaft axis (See col 12, lines 36-41 that describes that the closure tube {#36} can "rotate" relative to the body assembly {#34, #86, and #92}), wherein the closure tube is configured to translate relative to the nozzle (See at least col 12, lines 22-35 describing translational movement of the closure tube relative to the nozzle), and 
(C) an annular member disposed within the recess of the nozzle (See Figs 15/16, #154 for "o-ring" disposed with the recess {#156} of the nozzle {#92}), wherein the annular member entirely surrounds the closure tube (See Figs 15/16 illustrating that the annular member {#154} entirely surrounds the closure tube {#36}), wherein the annular member is retained within the recess by first, second, third, and fourth retention features (See annotated Fig 16 above {Fig 2} for identified first, second, third, and fourth holders on the first and second retention features), wherein the annular member is configured to wipe the closure tube as the closure tube is moved along the shaft axis to prevent fluid from entering the nozzle and reaching the at least one electrical connection disposed within the body assembly (See at least col 11, line 66 - col 12, line 2 that states, "An O-ring seal 154 is seated in an annular recess 156 formed in the bore 150 and serves both to support the probe 36 and to prevent entry of dirt and moisture into the interior of the lock-eject mechanism 90.").
	D’Amelio alone does not specifically teach (A) a nozzle that includes first and second proximal housings that collectively form a recess wherein the first proximal housing includes first and second retention features, wherein the second proximal housing includes third and fourth retention features.
	Sugai teaches (A) a nozzle that includes first and second proximal housings that collectively form a recess (See Fig 15 illustrating the housing member as two housings. See further at least col 14, lines 12-29 describing the housing as comprising two separate housings), 
D’Amelio as modified by Sugai teaches wherein the first proximal housing includes first and second retention features, wherein the second proximal housing includes third and fourth retention features (The housing of D’Amelio as modified by Sugai is comprised of a first and second housing. As illustrated above in annotated Fig 15 {Fig 2}, D’Amelio teaches a first, second, third, and fourth retention features. D’Amelio as modified by Sugai would therefore teach the first and second housing, wherein the first and second retention features are on the first housing and the third and fourth retention features are on the second housing.).


Regarding claim 19, D’Amelio and Sugai teach all of the elements described above. D’Amelio further teaches the surgical instrument of claim 18, wherein the first retention feature includes first and second opposing holders configured to receive a first portion of the annular member therebetween, wherein the second retention feature includes third and fourth opposing holders configured to receive a second portion of the annular member therebetween (See annotated Fig 16 above {Fig 2} for identified first, second, third, and fourth holders on the first and second retention features).

Regarding claim 20, D’Amelio and Sugai teach all of the elements described above. D’Amelio further teaches the surgical instrument of claim 19, wherein the annular member is configured to at least one of seal, wick, or absorb the fluid to prevent the fluid from reaching the at least one electrical connection disposed in the body assembly (See at least col 11, line 66 - col 12, line 2 that states, "An O-ring seal 154 is seated in an annular recess 156 formed in the bore 150 and serves both to support the probe 36 and to prevent entry of dirt and moisture into the interior of the lock-eject mechanism 90." See further col 12, lines 22-35 describing translational movement of the closure tube, such that contact with the O-ring {#154} will cause the wiping of dirt/fluid from the outer perimeter of the closure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731